Exhibit 10.1

 

iFRESH INC.
EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into on January
17, 2019 by and between iFresh Inc. (the “Company”) and Long Yi (“Executive”).
The Company and Executive are hereinafter collectively referred to as the
“Parties,” and individually referred to as a “Party.”

 

Recitals

 

A. The Company desires assurance of the association and services of Executive to
retain Executive’s experience, skills, abilities, background, and knowledge, and
is willing to engage Executive’s services on the terms and conditions set forth
in this Agreement.

 

B. Executive desires to be in the employ of the Company and is willing to accept
such employment on the terms and conditions set forth in this Agreement.

 

Agreement

 

In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

 

1.Employment.

 

1.1 Title. Effective as of the Effective Date, Executive’s position shall be
Chief Financial Officer, subject to the terms and conditions set forth in this
Agreement.

 

1.2 Term. Executive’s employment pursuant to this Agreement shall be at will;
either party may terminate this Agreement with or without cause upon one weeks’
prior notice. Executive’s employment pursuant to this Agreement shall begin on
January 17, 2019 (the “Effective Date”).

 

1.3 Duties. Executive shall have the customary powers, responsibilities and
authorities of chief financial officers of corporations of the size, type, and
nature of the Company, as it exists from time to time, including but not limited
to those duties listed in Exhibit A. Executive shall report to the Company’s
Chief Executive Officer.

 

1.4 Governing Agreement. The employment relationship between the Parties shall
be governed by this Agreement

 

 

 

 

2.Loyalty; Noncompetition; Nonsolicitation.

 

2.1 Loyalty. During Executive’s employment by the Company, Executive shall
devote substantially all her business time to the performance of Executive’s
duties under this Agreement. Notwithstanding the foregoing, except as otherwise
agreed to in writing, Executive shall have the right to perform such incidental
services as are necessary in connection with (a) his private passive
investments, (b) his charitable or community activities, (c) his participation
in trade or professional organizations, and (d) his service on the board of
directors (or comparable body) of any third-party corporate entity that is not a
Competitive Entity (as defined in Section 2.3), so long as these activities do
not materially interfere with Executive’s duties hereunder and, with respect to
(d), Executive obtains prior Company consent, which consent will not be
unreasonably withheld.

 

2.2 Agreement not to Participate in Company’s Competitors. During the Term,
Executive agrees not to acquire, assume, or participate in, directly or
indirectly, any position or investment known by Executive to be adverse or
antagonistic to the Company, its business, or prospects, financial or otherwise,
or in any company, person, or entity that is, directly or indirectly, in
competition with the business of the Company or any of its Affiliates (as
defined below). Ownership by Executive in professionally managed funds over
which the Executive does not have control or discretion in investment decisions
or as a passive investment of less than five percent (5%) of the outstanding
shares of capital stock of any corporation with one or more classes of its
capital stock listed on a national securities exchange or publicly traded on a
national securities exchange or in the over-the-counter market shall not
constitute a breach of this Section. For purposes of this Agreement,
“Affiliate,” means, with respect to any specific entity, any other entity that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified entity.

 

2.3 Covenant not to Compete. During the Term and for a period of three (3)
months thereafter (the “Restricted Period”), Executive shall not engage in
competition with the Company and/or any of its Affiliates, either directly or
indirectly, in any manner or capacity as adviser, principal, agent, affiliate,
promoter, partner, officer, director, employee, stockholder, owner, co-owner,
consultant, or member of any association or otherwise, in any phase of the
business of retail Asian supermarkets (a “Competitive Entity”), except with the
prior written consent of the Company.

 

2.4 Nonsolicitation. During the Restricted Period, Executive shall not:
(i) solicit or induce, or attempt to solicit or induce, any employee of the
Company or its Affiliates to leave the employ of the Company or such Affiliate;
or (ii) solicit or attempt to solicit the business of any client or customer of
the Company or its Affiliates with respect to products, services, or investments
similar to those provided or supplied by the Company or its Affiliates.

 

2.5 Acknowledgements. Executive acknowledges and agrees that his services to the
Company pursuant to this Agreement are unique and extraordinary and that in the
course of performing such services Executive shall have access to and knowledge
of significant confidential, proprietary, and trade secret information belonging
to the Company. Executive agrees that the covenant not to compete and the
non-solicitation obligations imposed by this Section 2 are reasonable in
duration, geographic area, and scope and are necessary to protect the Company’s
legitimate business interests in its goodwill, its confidential, proprietary,
and trade secret information, and its investment in the unique and extraordinary
services to be provided by Executive pursuant to this Agreement. If, at the time
of enforcement of this Section 2, a court holds that the covenant not to compete
and/or the non-solicitation obligations described herein are unreasonable or
unenforceable under the circumstances then existing, then the Parties agree that
the maximum duration, scope, and/or geographic area legally permissible under
such circumstances will be substituted for the duration, scope and/or area
stated herein.

 

2

 

 

3.Compensation of the Executive.

 

3.1 Base Salary. The Company shall not be obligated to pay Executive a base
salary.

 

3.2 Bonuses. At the sole discretion of the Board of Directors of the Company
(the “Board”) or the compensation committee of the Board (the “Compensation
Committee”), Executive shall be eligible to receive an annual compensation of an
aggregate 200,000 unrestricted shares of the Company’s Common Stock (the
“Shares”) in total. Executive shall receive 30,000 Shares upon execution of this
Agreement, 20,000 Shares upon filing of a proxy statement in connection with a
potential acquisition, 100,000 Shares upon closing of the potential acquisition
and 50,000 Shares upon closing of the potential disposition of the Company’s
certain non-performing assets.

 

3.3 Expense Reimbursements. The Company will reimburse Executive for all
reasonable business expenses Executive incurs in conducting his duties
hereunder, pursuant to the Company’s usual expense reimbursement policies, but
in no event later than 90 days after the end of the calendar month following the
month in which such expenses were incurred by Executive; provided that Executive
supplies the appropriate substantiation for such expenses no later than the end
of the calendar month following the month in which such expenses were incurred
by Executive.

 

3.4 Employment Taxes. All of Executive’s compensation shall be subject to
customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.

 

3.5 Benefits. The Executive shall, in accordance with Company policy and the
applicable plan documents, be eligible to participate in benefits under any
benefit plan or arrangement, including medical, dental, vision, disability and
life insurance programs that may be in effect from time to time and made
available to the Company’s senior management employees, subject to the terms and
conditions of those benefit plans.

 

3.6 Holidays and Vacation. Executive shall receive 5 days of paid vacation per
year, which cannot be taken in one increment, but which shall accrue if not used
in any year, and be paid to Executive or carried forward to subsequent years
consistent with Company policy. In addition to such paid vacation, Executive
shall receive all paid Company holidays in accordance with Company policy.

 

3

 

 

4.Assignment and Binding Effect.

 

This Agreement shall be binding upon and inure to the benefit of Executive and
Executive’s heirs, executors, personal representatives, assigns, administrators,
and legal representatives. Because of the unique and personal nature of
Executive’s duties under this Agreement, neither this Agreement nor any rights
or obligations under this Agreement shall be assignable by Executive. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns and legal representatives. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation,
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.

 

5.Notices.

 

All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) during normal business hours or mailed
by certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to the Company:

 

iFresh, Inc.

Attn: Long Deng

2-39 54th Avenue

Long Island City, NY 11101

 

If to Executive:

 

Long Yi

 

Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three (3) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving notice to the other Party in the manner specified in this
Section.

 

6.Choice of Law.

 

This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of New York without regard to its conflict of laws
principles.

 

7.Integration.

 

This Agreement contains the complete, final, and exclusive agreement of the
Parties relating to the terms and conditions of Executive’s employment and
termination thereof and supersedes all prior and contemporaneous oral and
written employment agreements or arrangements between the Parties.

 

8.Amendment.

 

This Agreement cannot be amended or modified except by a written agreement
signed by Executive and the Company.

 

4

 

 

9.Waiver.

 

No term, covenant, or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition, or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition, or breach.

 

10.Severability.

 

The finding by a court of competent jurisdiction of the unenforceability,
invalidity, or illegality of any provision of this Agreement shall not render
any other provision of this Agreement unenforceable, invalid, or illegal. Such
court shall have the authority to modify or replace the invalid or unenforceable
term or provision with a valid and enforceable term or provision that most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term or provision.

 

11.Interpretation; Construction.

 

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but the Executive has been
encouraged to consult with, and has consulted with, Executive’s own independent
counsel and tax advisors with respect to the terms of this Agreement. The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and any rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

 

12.Representations and Warranties.

 

Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Executive and any other person or entity.

 

13.Counterparts.

 

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall constitute one and the same
instrument. Signatures to this Agreement transmitted by fax, by email in
“portable document format” (“.pdf”) or by any other electronic means intended to
preserve the original graphic and pictorial appearance of this Agreement shall
have the same effect as physical delivery of the paper document bearing original
signature.

 

5

 

 

14.Arbitration.

 

To ensure the rapid and economical resolution of disputes that may arise in
connection with the Executive’s employment with the Company, Executive and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to Executive’s employment, or the termination
of that employment, will be resolved, to the fullest extent permitted by law, by
final, binding and confidential arbitration pursuant to the Federal Arbitration
Act in New York, New York conducted by the Judicial Arbitration and Mediation
Services/Endispute, Inc. (“JAMS”), or its successors, under the then-current
rules of JAMS for employment disputes; provided that the arbitrator shall: (a)
have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and (b)
issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. Accordingly, Executive
and the Company hereby waive any right to a jury trial. Both Executive and the
Company shall be entitled to all rights and remedies that either Executive or
the Company would be entitled to pursue in a court of law. The Company shall pay
any JAMS filing fee and shall pay the arbitrator’s fee. The arbitrator shall
have the discretion to award attorneys fees to the party the arbitrator
determines is the prevailing party in the arbitration. Nothing in this Agreement
is intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any such
arbitration. Notwithstanding the foregoing, Executive and the Company each have
the right to resolve any issue or dispute involving confidential, proprietary or
trade secret information, or intellectual property rights, by Court action
instead of arbitration.

 

15.Indemnification.

 

The Company shall defend and indemnify Executive in her capacity as an officer
of the Company to the fullest extent permitted under the Delaware General
Corporation Law (“DGCL”). The Company shall also maintain a policy for
indemnifying its officers and directors, including but not limited to the
Executive, for all actions permitted under the DGCL taken in good faith pursuit
of their duties for the Company, including but not limited to maintaining an
appropriate level of Directors and Officers Liability coverage and maintaining
the inclusion of such provisions in the Company’s by-laws or articles of
incorporation, as applicable and customary. The rights to indemnification shall
survive any termination of this Agreement.

 

16.Trade Secrets Of Others.

 

It is the understanding of both the Company and Executive that Executive shall
not divulge to the Company and/or its subsidiaries any confidential information
or trade secrets belonging to others, including Executive’s former employers,
nor shall the Company and/or its Affiliates seek to elicit from Executive any
such information. Consistent with the foregoing, Executive shall not provide to
the Company and/or its Affiliates, and the Company and/or its Affiliates shall
not request, any documents or copies of documents containing such information.

 

[signature page follows]

 

6

 

 

In Witness Whereof, the Parties have executed this Agreement as of the date
first above written.

 

Company   Executive iFRESH INC.   Long Yi       By: /s/ Long Deng   Signed:  
/s/ Long Yi Name: Long Deng       Title: Chief Executive Officer   Dated:
01/17/2019           Dated:   01/17/2019      

 

 

7

 

 

Exhibit A

Duties

 

1.Train the Company’s internal accountants and bookkeepers;

 

2.Adjust, inspect, and supervise Book closings;

 

3.Consolidate quarterly and annual reports;

 

4.Monitor the Company’s tax issues and communicate with CPA firms as necessary
to resolve tax issues.

 

5.Coordinate with independent auditors on quarterly reviews and annual audits,
including (i) supervision of Company staff to prepare financial results,
schedules, and documents associated with such audits or reviews; (ii) resolve
complicated accounting issues that may arise during the review or audit; and
(iii) ensure that all financials are properly presented in accordance with U.S.
GAAP, as applicable;

 

6.Supervise and direct the Company’s SEC filings, including annual and quarterly
reports and financial reports. Supervise the 10-K and 10-Q preparation and
filing process with auditors, General Counsel, and EDGAR;

 

7.Prepare quarterly forecasts and yearly budgets;

 

8.Perform financial analysis and capital forecast;

 

9.Lead efforts to conduct capital raises, including coordination with investment
banking firms, preparation of detailed projections, and business plans, and meet
with and present to potential investors;

 

10.Prepare presentations for investors, analysts, and shareholders regarding the
financial and operational matters of the Company;

 

11.Attend board meetings.

 

8

